        Case 1:20-cv-00706-DLC Document 256 Filed 09/15/20 Page 1 of 67




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

 FEDERAL TRADE COMMISSION,
 STATE OF NEW YORK,
 STATE OF CALIFORNIA,
 STATE OF ILLINOIS,
 STATE OF NORTH CAROLINA,
 STATE OF OHIO,
 COMMONWEALTH OF PENNSYLVANIA,
 and COMMONWEALTH OF VIRGINIA,

                               Plaintiffs,
                                                         Case No. 1:20-cv-00706-DLC
 VYERA PHARMACEUTICALS, LLC,
 PHOENIXUS AG,

 MARTIN SHKRELI, individually, as an owner
 and former director of Phoenixus AG and a
 former executive of Vyera Pharmaceuticals, LLC,

        and

 KEVIN MULLEADY, individually, as an owner
 and director of Phoenixus AG and a former
 executive of Vyera Pharmaceuticals, LLC,
                             Defendants.

   DEFENDANT KEVIN MULLEADY’S ANSWER AND AFFIRMATIVE DEFENSES

       Defendant Kevin Mulleady (“Mr. Mulleady”), by and through his undersigned counsel,

Kasowitz Benson Torres LLP, answers the Amended Complaint by plaintiffs the Federal Trade

Commission, the State of New York, the State of California, the State of Illinois, the State of

North Carolina, the State of Ohio, the Commonwealth of Pennsylvania, and the Commonwealth

of Virginia (collectively, the “Plaintiffs”), filed on April 14, 2020 (the “Amended Complaint”),

and asserts affirmative defenses as follows:
         Case 1:20-cv-00706-DLC Document 256 Filed 09/15/20 Page 2 of 67




I.      Nature of the Case1

        1.       Mr. Mulleady denies the allegations in the first sentence of Paragraph 1 of the

Amended Complaint insofar as they relate to Mr. Mulleady and his conduct, and denies

knowledge or information sufficient to form a belief as to the truth of the allegations concerning

other Defendants, except admits that Daraprim was used to treat the potentially fatal parasitic

infection toxoplasmosis. The allegations in the second sentence of Paragraph 1 call for legal

conclusions to which no response is required. To the extent that a response is required, Mr.

Mulleady denies knowledge or information sufficient to form a belief as to the truth of the

allegations in the second sentence of Paragraph 1 of the Amended Complaint.

        2.       Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 2 of the Amended Complaint.

        3.       Mr. Mulleady denies the allegations in Paragraph 3 of the Amended Complaint

insofar as they relate to him, and denies knowledge or information sufficient to form a belief as

to the truth of the remaining allegations in Paragraph 3.

        4.       Mr. Mulleady denies the allegations in the first and second sentences of Paragraph

4 of the Amended Complaint insofar as they relate to Mr. Mulleady, and denies knowledge or

information sufficient to form a belief as to the truth of the allegations in the first and second

sentences of Paragraph 4 of the Amended Complaint as they relate to the other Defendants and

the other Defendants’ conduct. Mr. Mulleady denies knowledge or information sufficient to

form a belief as to the truth of the allegations in the third, fourth, fifth, and sixth sentences of

Paragraph 4 of the Amended Complaint.



1
         The headings are copied from the Amended Complaint for ease of reference. The headings do not
constitute part of Mr. Mulleady’s answer. To the extent that responses to the headings are required, Mr. Mulleady
denies them.


                                                         2
        Case 1:20-cv-00706-DLC Document 256 Filed 09/15/20 Page 3 of 67




        5.      Mr. Mulleady denies the allegations in the first and second sentences of Paragraph

5 of the Amended Complaint as they relate to Mr. Mulleady, and denies knowledge or

information sufficient to form a belief as to the truth of the allegations in the third sentence of

Paragraph 5 of the Amended Complaint as they relate to the other Defendants and the other

Defendants’ conduct.

        6.      Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 6 of the Amended Complaint, except Mr. Mulleady

admits that Defendants executed an exclusive supply agreement with RL Fine Chem Pvt. Ltd.

        7.      Mr. Mulleady admits that Defendants signed agreements with Vyera’s distributors

concerning the sales of Daraprim sales data. Mr. Mulleady denies knowledge or information

sufficient to form a belief as to the truth of the allegations in the second, third, and fourth

sentences of Paragraph 7 of the Amended Complaint. Mr. Mulleady denies the allegations in the

fifth sentence of Paragraph 7 of the Amended Complaint as they relate to Mr. Mulleady, and

denies knowledge or information sufficient to form a belief as to the truth of the allegations in

the fifth sentence of Paragraph 7 of the Amended Complaint as they relate to the other

Defendants and the other Defendants’ conduct.

        8.      Mr. Mulleady denies the allegations in the first sentence of Paragraph 8 of the

Amended Complaint as they relate to Mr. Mulleady, and denies knowledge or information

sufficient to form a belief as to the truth of the allegations in the first sentence of Paragraph 8 of

the Amended Complaint as they relate to the other Defendants and the other Defendants’

conduct. Mr. Mulleady denies knowledge or information sufficient to form a belief as to the

truth of the allegations in the second and third sentences of Paragraph 8 of the Amended

Complaint.




                                                   3
        Case 1:20-cv-00706-DLC Document 256 Filed 09/15/20 Page 4 of 67




II.    Jurisdiction and Venue

       9.      The allegations in Paragraph 9 of the Amended Complaint call for legal

conclusions to which no response is required.

       10.     The allegations in Paragraph 10 of the Amended Complaint call for legal

conclusions to which no response is required.

       11.     The allegations in Paragraph 11 of the Amended Complaint call for legal

conclusions to which no response is required.

       12.     The allegations in Paragraph 12 of the Amended Complaint call for legal

conclusions to which no response is required.

       13.     The allegations in Paragraph 13 of the Amended Complaint call for legal

conclusions to which no response is required.

       14.     The allegations in Paragraph 14 of the Amended Complaint call for legal

conclusions to which no response is required.

III.   The Parties

       A.      Plaintiff Federal Trade Commission

       15.     The allegations in Paragraph 15 of the Amended Complaint call for legal

conclusions to which no response is required. To the extent that a response is required, Mr.

Mulleady denies knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 15 of the Amended Complaint.

       16.     The allegations in Paragraph 16 of the Amended Complaint call for legal

conclusions to which no response is required. To the extent that a response is required, Mr.

Mulleady denies the allegations in Paragraph 16 of the Amended Complaint.




                                                4
        Case 1:20-cv-00706-DLC Document 256 Filed 09/15/20 Page 5 of 67




       B.      Plaintiff State of New York

       17.     The allegations in Paragraph 17 of the Amended Complaint call for legal

conclusions to which no response is required. To the extent that a response is required, Mr.

Mulleady denies knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 17 of the Amended Complaint.

       C.      Plaintiff State of California

       18.     The allegations in Paragraph 18 of the Amended Complaint call for legal

conclusions to which no response is required. To the extent that a response is required, Mr.

Mulleady denies knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 18 of the Amended Complaint.

       D.      Plaintiff State of Illinois

       19.     The allegations in Paragraph 19 of the Amended Complaint call for legal

conclusions to which no response is required. To the extent that a response is required, Mr.

Mulleady denies knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 19 of the Amended Complaint.

       E.      Plaintiff State of North Carolina

       20.     The allegations in Paragraph 20 of the Amended Complaint call for legal

conclusions to which no response is required. To the extent that a response is required, Mr.

Mulleady denies knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 20 of the Amended Complaint.

       F.      Plaintiff State of Ohio

       21.     The allegations in Paragraph 21 of the Amended Complaint call for legal

conclusions to which no response is required. To the extent that a response is required, Mr.




                                                5
        Case 1:20-cv-00706-DLC Document 256 Filed 09/15/20 Page 6 of 67




Mulleady denies knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 21 of the Amended Complaint.

       G.      Plaintiff Commonwealth of Pennsylvania

       22.     The allegations in Paragraph 22 of the Amended Complaint call for legal

conclusions to which no response is required. To the extent that a response is required, Mr.

Mulleady denies knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 22 of the Amended Complaint.

       H.      Plaintiff Commonwealth of Virginia

       23.     The allegations in Paragraph 23 of the Amended Complaint call for legal

conclusions to which no response is required. To the extent that a response is required, Mr.

Mulleady denies knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 23 of the Amended Complaint.

       I.      Corporate Defendants

       24.     Mr. Mulleady admits the allegations in Paragraph 24 of the Amended Complaint.

       25.     Mr. Mulleady admits that Phoenixus AG is engaged in the manufacture and

distribution of Daraprim in the United States, that Phoenixus AG sells Daraprim to Vyera

Pharmaceuticals, LLC for distribution in the United States, and that Phoenixus AG is involved in

the distribution, pricing, and commercial and marketing activities of Daraprim. Mr. Mulleady

denies the remaining allegations in Paragraph 25. Mr. Mulleady states that Turing

Pharmaceuticals AG (the predecessor to Phoenixus AG) acquired the rights to market and

distribute Daraprim in the United States in August 2015, and that Turing Pharmaceuticals AG

designated its wholly-owned subsidiary, Turing Pharmaceuticals, LLC (the predecessor to Vyera

Pharmaceuticals, LLC), as the exclusive distributor of Daraprim in the United States.




                                                6
        Case 1:20-cv-00706-DLC Document 256 Filed 09/15/20 Page 7 of 67




       26.     Mr. Mulleady admits that Vyera Pharmaceuticals, LLC is a privately-held, for-

profit limited liability corporation, is wholly owned by Phoenixus AG, is incorporated in

Delaware with its principal place of business located in New York City, transacts business in the

Southern District of New York and throughout the United States, and was previously named

Turing Pharmaceuticals, LLC.

       27.     Mr. Mulleady admits that Vyera Pharmaceuticals, LLC is registered with the FDA

as the owner of the Daraprim New Drug Application and that Vyera Pharmaceuticals, LLC

purchases Daraprim from Phoenixus AG and then markets and distributes Daraprim throughout

the United States.

       28.     Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 28 of the Amended Complaint, except admits that

Averill Powers is the current CEO of Phoenixus and is also Vyera’s top executive and general

counsel and works out of Vyera’s New York office. Mr. Mulleady also admits that Phoenixus

has only five direct employees and largely operates through Vyera.

       29.     Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 29 of the Amended Complaint.

       30.     Paragraph 30 does not contain any allegations of fact to which a response is

required. To the extent a response is required, Vyera denies the allegations in Paragraph 30.

       J.      Individual Defendants

               1. Martin Shkreli

       31.     Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 31 of the Amended Complaint.

       32.     Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 32 of the Amended Complaint.


                                                7
        Case 1:20-cv-00706-DLC Document 256 Filed 09/15/20 Page 8 of 67




       33.     Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 33 of the Amended Complaint, except admits that Mr.

Shkreli founded Retrophin, Inc.

       34.     Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 34 of the Amended Complaint, except admits that

Retrophin acquired Thiola and increased its price.

       35.     Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 35 of the Amended Complaint.

       36.     Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 36 of the Amended Complaint, except admits that Mr.

Shkreli started Vyera after leaving Retrophin.

       37.     Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 37 of the Amended Complaint.

       38.     Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 38 of the Amended Complaint, except admits that Mr.

Shkreli remained CEO until his arrest in December 2015.

       39.     Certain allegations in Paragraph 39 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 39 of the Amended Complaint, except admits that Ron Tilles served as

interim CEO of Vyera from approximately January 1, 2016 until April 11, 2017.




                                                 8
        Case 1:20-cv-00706-DLC Document 256 Filed 09/15/20 Page 9 of 67




       40.     Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 40 of the Amended Complaint, except admits that Mr.

Tilles was replaced by Dr. Eliseo Salinas.

       41.     Certain allegations in Paragraph 41 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

admits that he was elected to Phoenixus’ board of directors, that he and Akeel Mithani were

appointed as the only two members of the board’s newly-formed “Executive Committee,” and

that he assumed the position of interim CEO of Vyera on or about October 2017 and CEO from

January 1, 2018 to February 19, 2019. Mr. Mulleady denies knowledge or information sufficient

to form a belief as to the truth of the remaining allegations in Paragraph 41 of the Amended

Complaint.

       42.     Certain allegations in Paragraph 42 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 42 of the Amended Complaint, except admits that Mr. Mithani was

elected to the board of directors of Phoenixus AG in June 2017.

       43.     Certain allegations in Paragraph 43 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 43 of the Amended Complaint.




                                                9
       Case 1:20-cv-00706-DLC Document 256 Filed 09/15/20 Page 10 of 67




       44.      Certain allegations in Paragraph 44 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

admits that he has communicated with Mr. Shkreli since Mr. Shkreli’s incarceration in

September 2017. Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in the second sentence of Paragraph 44 of the Amended Complaint.

Mr. Mulleady denies knowledge or information sufficient to form a belief as to the truth of the

allegations in the third sentence of Paragraph 44 of the Amended Complaint as they relate to Mr.

Shkreli’s communications with Mr. Mithani, and denies the allegations in the third sentence of

Paragraph 44 of the Amended Complaint as they relate to Mr. Shkreli’s communications with

Mr. Mulleady.

       45.      Certain allegations in Paragraph 45 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 45 of the Amended Complaint.

       46.      Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 46 of the Amended Complaint.

                2. Kevin Mulleady

       47.      Mr. Mulleady admits the allegations in the first sentence of Paragraph 47 of the

Amended Complaint. Mr. Mulleady denies the allegations in the second sentence of Paragraph

47 of the Amended Complaint. Mr. Mulleady admits the allegations in the third sentence of

Paragraph 47 of the Amended Complaint.

       48.      Mr. Mulleady admits the allegations in Paragraph 48 of the Amended Complaint.


                                                10
       Case 1:20-cv-00706-DLC Document 256 Filed 09/15/20 Page 11 of 67




       49.     Mr. Mulleady admits the allegations in Paragraph 49 of the Amended Complaint.

       50.     Mr. Mulleady admits that he took a position finding investors for Mr. Shkreli’s

hedge fund and that he helped found Retrophin and was an early employee of Vyera, but

otherwise denies the allegations in Paragraph 50 of the Amended Complaint.

       51.     Mr. Mulleady admits that, prior to his termination in 2016, Mr. Mulleady held the

position of Managing Director of Turing Pharmaceuticals AG from October 27, 2014 to June 3,

2016, but otherwise denies the allegations in the first sentence of Paragraph 51 of the Amended

Complaint. Mr. Mulleady denies the allegations in the second sentence of Paragraph 51 of the

Amended Complaint. Mr. Mulleady admits the allegations in the third sentence of Paragraph 51

of the Amended Complaint.

       52.     Mr. Mulleady admits that he returned to Vyera in the summer of 2017 as a

member of the Phoenixus board, a position he still holds, and CEO of Vyera, a position he held

until February 19, 2019, but otherwise denies the allegations in Paragraph 52 of the Amended

Complaint.

       53.     Mr. Mulleady admits the allegations in Paragraph 53 of the Amended Complaint.

IV.    Background

       A.      Federal Law Encourages Generic Competition

       54.     The allegations in Paragraph 54 of the Amended Complaint call for legal

conclusions to which no response is required. To the extent that a response is required, Mr.

Mulleady denies knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 54 of the Amended Complaint.

       55.     Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 55 of the Amended Complaint.




                                               11
       Case 1:20-cv-00706-DLC Document 256 Filed 09/15/20 Page 12 of 67




       56.     Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 56 of the Amended Complaint.

       57.     Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 57 of the Amended Complaint.

       58.     Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 58 of the Amended Complaint.

       59.     Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 59 of the Amended Complaint.

       60.     Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 60 of the Amended Complaint.

       61.     Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 61 of the Amended Complaint.

       62.     Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 62 of the Amended Complaint.

       63.     Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 63 of the Amended Complaint.

       64.     Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 64 of the Amended Complaint.

       B.      Competition from Lower-Priced Generic Drugs Saves American Consumers
               Billions of Dollars Each Year

       65.     Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 65 of the Amended Complaint.

       66.     The allegations in Paragraph 66 of the Amended Complaint call for legal

conclusions to which no response is required. To the extent that a response is required, Mr.



                                               12
       Case 1:20-cv-00706-DLC Document 256 Filed 09/15/20 Page 13 of 67




Mulleady denies knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 66 of the Amended Complaint.

       67.     Certain allegations in Paragraph 67 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 67 of the Amended Complaint.

       68.     Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 68 of the Amended Complaint.

       C.      Daraprim Is the Gold-Standard Treatment for Toxoplasmosis

       69.     Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 69 of the Amended Complaint.

       70.     Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 70 of the Amended Complaint.

       71.     Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 71 of the Amended Complaint.

       72.     Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 72 of the Amended Complaint.

       73.     Certain allegations in Paragraph 73 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 73 of the Amended Complaint.




                                                13
       Case 1:20-cv-00706-DLC Document 256 Filed 09/15/20 Page 14 of 67




       74.     Certain allegations in Paragraph 74 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 74 of the Amended Complaint.

       75.     Mr. Mulleady admits the allegations in the first sentence of Paragraph 75 of the

Amended Complaint. Mr. Mulleady denies knowledge or information sufficient to form a belief

as to the truth of the allegations in the second and third sentences of Paragraph 75 of the

Amended Complaint.

       76.     Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 76 of the Amended Complaint.

       77.     Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 77 of the Amended Complaint.

       78.     Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 78 of the Amended Complaint.

       D.      Vyera’s Acquisition of Daraprim

               1. Prior ownership of Daraprim

       79.     Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 79 of the Amended Complaint.

       80.     Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 80 of the Amended Complaint.

       81.     Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 81 of the Amended Complaint.




                                                 14
       Case 1:20-cv-00706-DLC Document 256 Filed 09/15/20 Page 15 of 67




       82.     Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 82 of the Amended Complaint.

       83.     Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 83 of the Amended Complaint.

       84.     Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 84 of the Amended Complaint.

       85.     Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 85 of the Amended Complaint.

               2. Vyera’s acquisition of Daraprim

       86.     Certain allegations in Paragraph 86 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 86 of the Amended Complaint

       87.     Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in the first sentence of Paragraph 87 of the Amended Complaint,

except admits that Vyera contacted Impax with a bid to acquire the U.S. Daraprim rights. Mr.

Mulleady denies knowledge or information sufficient to form a belief as to the truth of the

allegations in the second and third sentence of Paragraph 87 of the Amended Complaint.

       88.     Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 88 of the Amended Complaint, except Mr. Mulleady

admits that Vyera acquired the U.S. rights to Daraprim for $55 million.




                                                15
       Case 1:20-cv-00706-DLC Document 256 Filed 09/15/20 Page 16 of 67




       89.     Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 89 of the Amended Complaint.

       90.     Certain allegations in Paragraph 90 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 90 of the Amended Complaint.

       91.     Certain allegations in Paragraph 91 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 91 of the Amended Complaint.

       92.     Certain allegations in Paragraph 92 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 92 of the Amended Complaint.

V.     Defendants’ Anticompetitive Agreements to Maintain Vyera’s Daraprim Monopoly

       93.     Mr. Mulleady denies the allegations in Paragraph 93 of the Amended Complaint

as they relate to Mr. Mulleady, and denies knowledge or information sufficient to form a belief

as to the truth of the remaining allegations of Paragraph 93 of the Amended Complaint as they

relate to the other Defendants and the other Defendants’ conduct.




                                                16
       Case 1:20-cv-00706-DLC Document 256 Filed 09/15/20 Page 17 of 67




       A.      Defendants Implement Agreements Restricting Resale and Limiting
               Purchases to Block Generic Entry

       94.     Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 94 of the Amended Complaint.

       95.     Certain allegations in Paragraph 95 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 95 of the Amended Complaint.

       96.     Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 96 of the Amended Complaint, except Mr. Mulleady

admits the allegations that Retrophin had acquired the rights to Thiola.

       97.     Certain allegations in Paragraph 97 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 97 of the Amended Complaint.

       98.     Certain allegations in Paragraph 98 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

otherwise denies the allegations in Paragraph 98 of the Amended Complaint.

       99.     Mr. Mulleady denies the allegations in Paragraph 99 of the Amended Complaint

as they relate to Mr. Mulleady, and denies knowledge or information sufficient to form a belief




                                                17
       Case 1:20-cv-00706-DLC Document 256 Filed 09/15/20 Page 18 of 67




as to the truth of the remaining allegations of Paragraph 99 of the Amended Complaint as they

relate to the other Defendants and the other Defendants’ conduct.

               1. Vyera’s contractual restrictions prevent distributors from selling
                  Daraprim to generic companies

       100.    Certain allegations in Paragraph 100 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 100 of the Amended Complaint.

       101.    Certain allegations in Paragraph 101 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 101 of the Amended Complaint.

       102.    Mr. Mulleady admits that Vyera has a contractual relationship with ICS and that

the terms of that relationship are embodied in their contract, which is a document that speaks for

itself, but denies knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in Paragraph 102 of the Amended Complaint.

       103.    Certain allegations in Paragraph 103 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 103 of the Amended Complaint.




                                                 18
       Case 1:20-cv-00706-DLC Document 256 Filed 09/15/20 Page 19 of 67




       104.    Certain allegations in Paragraph 104 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 104 of the Amended Complaint.

       105.    Certain allegations in Paragraph 105 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 105 of the Amended Complaint, except admits that Vyera has

agreement contractual relationship with ASD Healthcare.

       106.    Certain allegations in Paragraph 106 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 106 of the Amended Complaint.

       107.    Certain allegations in Paragraph 107 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 107 of the Amended Complaint, except admits that Vyera has an

agreement with BioRidge Pharma.




                                                19
       Case 1:20-cv-00706-DLC Document 256 Filed 09/15/20 Page 20 of 67




       108.    Certain allegations in Paragraph 108 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 108 of the Amended Complaint.

       109.    Certain allegations in Paragraph 109 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies knowledge of information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 109 of the Amended Complaint, except admits that Vyera has a

contractual relationship with                .

       110.    Certain allegations in Paragraph 110 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 110 of the Amended Complaint.

       111.    Certain allegations in Paragraph 111 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 111 of the Amended Complaint, except admits that Vyera has a

contractual relationship with Optime Care.




                                                 20
       Case 1:20-cv-00706-DLC Document 256 Filed 09/15/20 Page 21 of 67




       112.    Certain allegations in Paragraph 112 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 112 of the Amended Complaint.

       113.    Certain allegations in Paragraph 113 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 113 of the Amended Complaint.

               2. Vyera’s contractual restrictions prevent downstream purchasers from
                  selling Daraprim to generic companies

       114.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 114 of the Amended Complaint.

       115.    Certain allegations in Paragraph 115 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 115 of the Amended Complaint.

       116.    Certain allegations in Paragraph 116 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 116 of the Amended Complaint.



                                                21
       Case 1:20-cv-00706-DLC Document 256 Filed 09/15/20 Page 22 of 67




       117.    Certain allegations in Paragraph 117 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 117 of the Amended Complaint.

       118.    Certain allegations in Paragraph 118 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 118 of the Amended Complaint.

       119.    Certain allegations in Paragraph 119 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 119 of the Amended Complaint.

       120.    Certain allegations in Paragraph 120 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 120 of the Amended Complaint.

       121.    Certain allegations in Paragraph 121 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady




                                                22
       Case 1:20-cv-00706-DLC Document 256 Filed 09/15/20 Page 23 of 67




admits the allegations in the first sentence of Paragraph 121 of the Amended Complaint, but

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 121 of the Amended Complaint.

       122.    Certain allegations in Paragraph 122 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies knowledge or information sufficient to form a belief as to the truth of remaining the

allegations in Paragraph 122 of the Amended Complaint.

               3. Vyera limits and monitors approved sales of Daraprim to prevent generic
                  companies from obtaining it

       123.    Mr. Mulleady denies the allegations in Paragraph 123 of the Amended Complaint

as they relate to Mr. Mulleady, and denies knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 123 of the Amended Complaint as they relate to the

other Defendants and the other Defendants’ conduct.

       124.    Mr. Mulleady admits that Vyera offers Daraprim in different package quantities,

including in a 100 tablet-count bottle. Mr. Mulleady denies the remaining allegations in

Paragraph 124 of the Amended Complaint as they relate to Mr. Mulleady, and denies knowledge

or information sufficient to form a belief as to the truth of the remaining allegations of Paragraph

124 of the Amended Complaint as they relate to the other Defendants and the other Defendants’

conduct.

       125.    Certain allegations in Paragraph 125 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady




                                                23
       Case 1:20-cv-00706-DLC Document 256 Filed 09/15/20 Page 24 of 67




denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 125 of the Amended Complaint.

       126.    Certain allegations in Paragraph 126 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 126 of the Amended Complaint

       127.    Certain allegations in Paragraph 127 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 127 of the Amended Complaint.

       128.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 128 of the Amended Complaint.

       129.    Certain allegations in Paragraph 129 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

admits that he had conversations with Martin Shkreli in August 2019, but denies the inaccurate

characterization of those conversations and denies the remaining allegations in Paragraph 129 of

the Amended Complaint as they relate to Mr. Mulleady. Mr. Mulleady also denies knowledge or

information sufficient to form a belief as to the truth of the remaining allegations of Paragraph

129 of the Amended Complaint.




                                                24
       Case 1:20-cv-00706-DLC Document 256 Filed 09/15/20 Page 25 of 67




       130.    Certain allegations in Paragraph 130 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies the remaining allegations in Paragraph 130 of the Amended Complaint as they relate to

Mr. Mulleady, and denies knowledge or information sufficient to form a belief as to the truth of

the remaining allegations of Paragraph 130 of the Amended Complaint as they relate to the other

Defendants and the other Defendants’ conduct.

       131.    Certain allegations in Paragraph 131 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies knowledge or information sufficient to form a belief as to the remaining allegations in

Paragraph 131 of the Amended Complaint.

       132.    Mr. Mulleady denies the allegations in Paragraph 132 of the Amended Complaint.

       133.    Certain allegations in Paragraph 133 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 133 of the Amended Complaint.

               4. Defendants’ generic-blocking restrictions prevent generic competitors
                  from purchasing Daraprim and have no legitimate rationale.

       134.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 134 of the Amended Complaint.

       135.    Certain allegations in Paragraph 135 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady



                                                25
       Case 1:20-cv-00706-DLC Document 256 Filed 09/15/20 Page 26 of 67




refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 135 of the Amended Complaint.

       136.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 136 of the Amended Complaint.

       137.    Mr. Mulleady denies the allegations in Paragraph 137 of the Amended Complaint

as they relate to Mr. Mulleady, and denies knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 137 of the Amended Complaint as they relate to the

other Defendants and the other Defendants’ conduct.

       138.    Certain allegations in Paragraph 138 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 138 of the Amended Complaint.

       139.    Certain allegations in Paragraph 139 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 139 of the Amended Complaint.

       140.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 140 of the Amended Complaint, except Mr. Mulleady

admits that multiple Vyera executives testified as part of the Senate investigation.




                                                26
       Case 1:20-cv-00706-DLC Document 256 Filed 09/15/20 Page 27 of 67




       141.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 141 of the Amended Complaint.

       142.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 142 of the Amended Complaint.

       143.    Certain allegations in Paragraph 143 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 143 of the Amended Complaint.

       B.      Defendants Enter Exclusive Agreements With API Manufacturers to Block
               Generic Companies’ Access to Pyrimethamine API Supply

       144.    Mr. Mulleady denies the allegations in Paragraph 144 of the Amended Complaint

as they relate to Mr. Mulleady, and denies knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 144 of the Amended Complaint as they relate to the

other Defendants and the other Defendants’ conduct.

       145.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 145 of the Amended Complaint.

       146.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 146 of the Amended Complaint.

       147.    Certain allegations in Paragraph 147 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 147 of the Amended Complaint.



                                                27
       Case 1:20-cv-00706-DLC Document 256 Filed 09/15/20 Page 28 of 67




       148.    Mr. Mulleady denies the allegations in Paragraph 148 of the Amended Complaint

as they relate to Mr. Mulleady, and denies knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 148 of the Amended Complaint as they relate to the

other Defendants and the other Defendants’ conduct.

               1. Vyera locks up the only manufacturer with an FDA-approved
                  manufacturing process for pyrimethamine API

       149.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 149 of the Amended Complaint.

       150.    Certain allegations in Paragraph 150 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 150 of the Amended Complaint.

       151.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 151 of the Amended Complaint.

       152.    Certain allegations in Paragraph 152 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 152 of the Amended Complaint.

       153.    Mr. Mulleady admits that Phoenixus signed an agreement with Fukuzyu, but

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 153 of the Amended Complaint.




                                                28
       Case 1:20-cv-00706-DLC Document 256 Filed 09/15/20 Page 29 of 67




       154.    Certain allegations in Paragraph 154 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 154 of the Amended Complaint.

       155.    Certain allegations in Paragraph 155 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 155 of the Amended Complaint.

       156.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 156 of the Amended Complaint.

       157.    Certain allegations in Paragraph 157 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. The allegations in

Paragraph 157 of the Amended Complaint also call for legal conclusions to which no response is

required. Mr. Mulleady denies knowledge or information sufficient to form a belief as to the

truth of the remaining allegations in Paragraph 157 of the Amended Complaint.

       158.    Mr. Mulleady admits the allegations in Paragraph 158 of the Amended

Complaint.

               2. Defendants poach a second API manufacturer from generic competitors

       159.    Mr. Mulleady denies the allegations in Paragraph 159 of the Amended Complaint.




                                                29
       Case 1:20-cv-00706-DLC Document 256 Filed 09/15/20 Page 30 of 67




       160.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 160 of the Amended Complaint.

       161.    Mr. Mulleady denies the allegations in Paragraph 161 of the Amended Complaint.

       162.    Certain allegations in Paragraph 162 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 162 of the Amended Complaint.

       163.    Certain allegations in Paragraph 163 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

admits the allegations in Paragraph 163 of the Amended Complaint as they relate to Mr.

Mulleady, and denies knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 163 of the Amended Complaint as they relate to the other Defendants

and the other Defendants’ conduct.

       164.    Certain allegations in Paragraph 164 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 164 of the Amended Complaint, except admits that Vyera paid RL Fine

in connection with its contractual arrangements.

       165.    Certain allegations in Paragraph 165 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady




                                                30
       Case 1:20-cv-00706-DLC Document 256 Filed 09/15/20 Page 31 of 67




refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 165 of the Amended Complaint.

       166.    Certain allegations in Paragraph 166 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 166 of the Amended Complaint

       167.    Mr. Mulleady denies the allegations in Paragraph 167 of the Amended Complaint.

       168.    Mr. Mulleady denies the allegations in the first sentence of Paragraph 168 of the

Amended Complaint. Mr. Mulleady denies knowledge or information sufficient to form a belief

as to the truth of the remaining allegations in Paragraph 168 of the Amended Complaint.

       169.    Certain allegations in Paragraph 169 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents.    Mr. Mulleady

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 169 of the Amended Complaint.

       170.    Mr. Mulleady denies the allegations in the first sentence of Paragraph 170 of the

Amended Complaint. Mr. Mulleady denies knowledge or information sufficient to form a belief

as to the truth of the allegations in the second and third sentences of Paragraph 170 of the

Amended Complaint.

       171.    Certain allegations in Paragraph 171 appear to purport to characterize or

summarize one or more documents, which speak for themselves. Mr. Mulleady refers to those




                                                31
       Case 1:20-cv-00706-DLC Document 256 Filed 09/15/20 Page 32 of 67




documents for a true and complete statement of their contents. Mr. Mulleady otherwise denies

the allegations in the first, second and third sentence of Paragraph 171 of the Amended

Complaint. Mr. Mulleady denies knowledge or information sufficient to form a belief as to the

truth of the remaining allegations in Paragraph 171 of the Amended Complaint.

       172.    Mr. Mulleady admits that Vyera paid RL Fine              to terminate the

agreement, but denies knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in Paragraph 172 of the Amended Complaint.

       173.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 173 of the Amended Complaint.

       174.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 174 of the Amended Complaint.

       175.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 175 of the Amended Complaint.

       C.      Vyera Enters Data-Blocking Agreements to Mask the True Size of the
               Pyrimethamine Market

       176.    Mr. Mulleady denies the allegations in Paragraph 176 of the Amended Complaint.

       177.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 177 of the Amended Complaint.

       178.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 178 of the Amended Complaint.

       179.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 179 of the Amended Complaint.

       180.    Mr. Mulleady admits that Vyera Pharmaceuticals, LLC and Phoenixus AG are

privately-held companies, but denies knowledge or information sufficient to form a belief as to



                                                32
       Case 1:20-cv-00706-DLC Document 256 Filed 09/15/20 Page 33 of 67




the truth of the remaining allegations in the first sentence of Paragraph 180 of the Amended

Complaint. Mr. Mulleady denies knowledge or information sufficient to form a belief as to the

truth of the allegations in the second sentence of Paragraph 180.

       181.    Mr. Mulleady denies the allegations in Paragraph 181 of the Amended Complaint.

       182.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 182 of the Amended Complaint.

       183.    Certain allegations in Paragraph 183 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies the remaining allegations in Paragraph 183 of the Amended Complaint.

       184.    Certain allegations in Paragraph 184 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies the remaining allegations in Paragraph 184 of the Amended Complaint.

       185.    Certain allegations in Paragraph 185 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies the remaining allegations in Paragraph 185 of the Amended Complaint.

       186.    Certain allegations in Paragraph 186 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 186 of the Amended Complaint.




                                                33
       Case 1:20-cv-00706-DLC Document 256 Filed 09/15/20 Page 34 of 67




       187.    Certain allegations in Paragraph 187 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 187 of the Amended Complaint.

       188.    Certain allegations in Paragraph 188 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies the allegations in the first sentence of Paragraph 188 of the Amended Complaint, but

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 188 of the Amended Complaint.

       189.    Mr. Mulleady denies the allegations in the first sentence of Paragraph 189 and

denies knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph 189 of the Amended Complaint.

       190.    Mr. Mulleady admits that Vyera has no obligation to publicly report its own

Daraprim sales data. Mr. Mulleady denies the remaining allegations in Paragraph 190 of the

Amended Complaint, but denies knowledge or information sufficient to form a belief as to the

truth of the allegations in the third sentence of Paragraph 190.

VI.    Defendants’ Anticompetitive Conduct Successfully Delayed and Excluded
       Numerous Potential Generic Competitors

       191.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 191 of the Amended Complaint.




                                                 34
       Case 1:20-cv-00706-DLC Document 256 Filed 09/15/20 Page 35 of 67




       192.   Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 192 of the Amended Complaint.

       193.   Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 193 of the Amended Complaint.

       194.   Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 194 of the Amended Complaint.

       195.   Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 195 of the Amended Complaint.

       196.   Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 196 of the Amended Complaint.

       197.   Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 197 of the Amended Complaint.

       198.   Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 198 of the Amended Complaint.

       199.   Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 199 of the Amended Complaint.

       200.   Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 200 of the Amended Complaint.

       201.   Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 201 of the Amended Complaint.

       202.   Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 202 of the Amended Complaint.




                                              35
       Case 1:20-cv-00706-DLC Document 256 Filed 09/15/20 Page 36 of 67




       203.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 203 of the Amended Complaint.

       204.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 204 of the Amended Complaint.

       205.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 205 of the Amended Complaint.

       206.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 206 of the Amended Complaint.

       207.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 207 of the Amended Complaint.

       208.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 208 of the Amended Complaint.

       209.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 209 of the Amended Complaint.

       210.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 210 of the Amended Complaint.

       211.    Certain allegations in Paragraph 211 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 211 of the Amended Complaint.

       212.    Certain allegations in Paragraph 212 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady




                                                36
       Case 1:20-cv-00706-DLC Document 256 Filed 09/15/20 Page 37 of 67




refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 212 of the Amended Complaint.

       213.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 213 of the Amended Complaint.

       214.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 214 of the Amended Complaint.

       215.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 215 of the Amended Complaint.

       216.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 216 of the Amended Complaint.

       217.    Mr. Mulleady admits that Oakrum Pharma, LLC announced the launch of an

“authorized generic” version of Daraprim on March 11, 2020, but denies knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

217 of the Amended Complaint.

       218.    Certain allegations in Paragraph 218 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 218 of the Amended Complaint.

       219.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 219 of the Amended Complaint.




                                                37
       Case 1:20-cv-00706-DLC Document 256 Filed 09/15/20 Page 38 of 67




       220.   Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 220 of the Amended Complaint.



       221.   Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 221 of the Amended Complaint.

       222.   Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 222 of the Amended Complaint.

       223.   Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 223 of the Amended Complaint.

       224.   Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 224 of the Amended Complaint.

       225.   Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 225 of the Amended Complaint.

       226.   Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 226 of the Amended Complaint.

       227.   Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 227 of the Amended Complaint.

       228.   Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 228 of the Amended Complaint.

       229.   Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 229 of the Amended Complaint.

       230.   Certain allegations in Paragraph 230 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady




                                              38
       Case 1:20-cv-00706-DLC Document 256 Filed 09/15/20 Page 39 of 67




refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 230 of the Amended Complaint.

       231.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 231 of the Amended Complaint.

       232.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 232 of the Amended Complaint.

       233.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 233 of the Amended Complaint.

       234.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 234 of the Amended Complaint.

       235.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 235 of the Amended Complaint.

       236.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 236 of the Amended Complaint.

       237.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 237 of the Amended Complaint.

       238.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 238 of the Amended Complaint.



       239.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 239 of the Amended Complaint.




                                                39
       Case 1:20-cv-00706-DLC Document 256 Filed 09/15/20 Page 40 of 67




       240.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 240 of the Amended Complaint.

       241.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 241 of the Amended Complaint.

       242.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 242 of the Amended Complaint.

       243.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 243 of the Amended Complaint.

       244.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 244 of the Amended Complaint.

       245.    Certain allegations in Paragraph 245 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 245 of the Amended Complaint.

       246.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 246 of the Amended Complaint.

       247.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 247 of the Amended Complaint.

       248.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 248 of the Amended Complaint.

       249.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 249 of the Amended Complaint.




                                                40
       Case 1:20-cv-00706-DLC Document 256 Filed 09/15/20 Page 41 of 67




       250.    Certain allegations in Paragraph 250 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 250 of the Amended Complaint.

       251.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 251 of the Amended Complaint.

       252.    Certain allegations in Paragraph 252 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 252 of the Amended Complaint.

       253.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 253 of the Amended Complaint.

       254.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 254 of the Amended Complaint.

       255.    Mr. Mulleady denies the allegations in Paragraph 255 of the Amended Complaint,

but admits that he had discussions with      concerning a potential partnership.

       256.    Mr. Mulleady denies the allegations in Paragraph 256 of the Amended Complaint.

       257.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 257 of the Amended Complaint

       258.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 258 of the Amended Complaint.




                                                41
       Case 1:20-cv-00706-DLC Document 256 Filed 09/15/20 Page 42 of 67




       259.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 259 of the Amended Complaint.

       260.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 260 of the Amended Complaint.

       261.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 261 of the Amended Complaint.

       D.      Mylan, N.V.

       262.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 262 of the Amended Complaint.

       263.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 263 of the Amended Complaint.

       264.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 264 of the Amended Complaint.

       265.    Certain allegations in Paragraph 265 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 265 of the Amended Complaint.

       266.    Certain allegations in Paragraph 266 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 266 of the Amended Complaint.




                                                42
       Case 1:20-cv-00706-DLC Document 256 Filed 09/15/20 Page 43 of 67




       E.      Other generic companies

       267.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 267 of the Amended Complaint.

       268.    Certain allegations in Paragraph 268 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 268 of the Amended Complaint.

       269.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 269 of the Amended Complaint.

       270.    Certain allegations in Paragraph 270 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 270 of the Amended Complaint.

       271.    Certain allegations in Paragraph 271 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 271 of the Amended Complaint.

       272.    Certain allegations in Paragraph 272 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady




                                                43
       Case 1:20-cv-00706-DLC Document 256 Filed 09/15/20 Page 44 of 67




denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 272 of the Amended Complaint.

VII.   Defendants’ Foreclosure of Generic Entry Caused Consumers to Pay Higher Prices

       273.    The allegations in Paragraph 273 of the Amended Complaint call for legal

conclusions to which no response is required. To the extent that a response is required, Mr.

Mulleady denies the allegations in Paragraph 273 of the Amended Complaint as they relate to

Mr. Mulleady, and denies knowledge or information sufficient to form a belief as to the truth of

the allegations in Paragraph 273 of the Amended Complaint as they relate to the other

Defendants and the other Defendants’ conduct.

       274.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 274 of the Amended Complaint.

       275.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 275 of the Amended Complaint.

       276.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 276 of the Amended Complaint.

       277.    The allegations in Paragraph 277 of the Amended Complaint call for legal

conclusions to which no response is required. To the extent that a response is required, Mr.

Mulleady denies the allegations in Paragraph 277 of the Amended Complaint as they relate to

Mr. Mulleady, and denies knowledge or information sufficient to form a belief as to the truth of

the allegations in Paragraph 277 of the Amended Complaint as they relate to the other

Defendants and the other Defendants’ conduct.

       278.    The allegations in Paragraph 278 of the Amended Complaint call for legal

conclusions to which no response is required. To the extent that a response is required, Mr.




                                                44
       Case 1:20-cv-00706-DLC Document 256 Filed 09/15/20 Page 45 of 67




Mulleady denies the allegations in Paragraph 278 of the Amended Complaint as they relate to

Mr. Mulleady, and denies knowledge or information sufficient to form a belief as to the truth of

the allegations in Paragraph 278 of the Amended Complaint as they relate to the other

Defendants and the other Defendants’ conduct.

       279.    Certain allegations in Paragraph 279 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 279 of the Amended Complaint.

       280.    The allegations in Paragraph 280 of the Amended Complaint call for legal

conclusions to which no response is required. To the extent that a response is required, Mr.

Mulleady denies the allegations in Paragraph 280 of the Amended Complaint as they relate to

Mr. Mulleady, and denies knowledge or information sufficient to form a belief as to the truth of

the remaining allegations in Paragraph 280.

       281.    The allegations in Paragraph 281 of the Amended Complaint call for legal

conclusions to which no response is required. To the extent that a response is required, Mr.

Mulleady denies the allegations in Paragraph 281 of the Amended Complaint as they relate to

Mr. Mulleady, and denies knowledge or information sufficient to form a belief as to the truth of

the remaining allegations in Paragraph 281 of the Amended Complaint.

       282.    The allegations in Paragraph 282 of the Amended Complaint call for legal

conclusions to which no response is required. To the extent that a response is required, Mr.

Mulleady denies the allegations in Paragraph 282 of the Amended Complaint as they relate to




                                                45
       Case 1:20-cv-00706-DLC Document 256 Filed 09/15/20 Page 46 of 67




Mr. Mulleady, and denies knowledge or information sufficient to form a belief as to the truth of

the remaining allegations in Paragraph 282 of the Amended Complaint.

       283.    The allegations in Paragraph 283 of the Amended Complaint call for legal

conclusions to which no response is required. To the extent that a response is required, Mr.

Mulleady denies the allegations in Paragraph 283 of the Amended Complaint as they relate to

Mr. Mulleady, and denies knowledge or information sufficient to form a belief as to the truth of

the remaining allegations in Paragraph 283 of the Amended Complaint.

       284.    The allegations in Paragraph 284 of the Amended Complaint call for legal

conclusions to which no response is required. To the extent that a response is required, Mr.

Mulleady denies the allegations in Paragraph 284 of the Amended Complaint as they relate to

Mr. Mulleady, and denies knowledge or information sufficient to form a belief as to the truth of

the remaining allegations in Paragraph 284 of the Amended Complaint.

       285.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 285 of the Amended Complaint.

       286.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 286 of the Amended Complaint.

       287.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 287 of the Amended Complaint.

       288.    The allegations in Paragraph 288 of the Amended Complaint call for legal

conclusions to which no response is required. To the extent that a response is required, Mr.

Mulleady denies the allegations in Paragraph 288 of the Amended Complaint as they relate to

Mr. Mulleady, and denies knowledge or information sufficient to form a belief as to the truth of

the remaining allegations in Paragraph 288 of the Amended Complaint.




                                               46
       Case 1:20-cv-00706-DLC Document 256 Filed 09/15/20 Page 47 of 67




       289.    The allegations in Paragraph 289 of the Amended Complaint call for legal

conclusions to which no response is required. To the extent that a response is required, Mr.

Mulleady denies the allegations in Paragraph 289 of the Amended Complaint as they relate to

Mr. Mulleady, and denies knowledge or information sufficient to form a belief as to the truth of

the remaining allegations in Paragraph 289 of the Amended Complaint.

       290.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 290 of the Amended Complaint.

       291.    The allegations in Paragraph 291 of the Amended Complaint call for legal

conclusions to which no response is required. To the extent that a response is required, Mr.

Mulleady denies the allegations in Paragraph 291 of the Amended Complaint as they relate to

Mr. Mulleady, and denies knowledge or information sufficient to form a belief as to the truth of

the remaining allegations in Paragraph 291 of the Amended Complaint.

       292.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 292 of the Amended Complaint.

       293.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 293 of the Amended Complaint.

       294.    Mr. Mulleady denies the allegations in Paragraph 294 of the Amended Complaint.

VIII. Vyera Has Monopoly Power in a Relevant Market for FDA-Approved
      Pyrimethamine Products

       295.    The allegations in Paragraph 295 of the Amended Complaint call for legal

conclusions to which no response is required. To the extent that a response is required, Mr.

Mulleady denies knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 295 of the Amended Complaint.




                                               47
       Case 1:20-cv-00706-DLC Document 256 Filed 09/15/20 Page 48 of 67




       296.    The allegations in the first sentence of Paragraph 296 of the Amended Complaint

call for legal conclusions to which no response is required. To the extent that a response is

required, Mr. Mulleady denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 296 of the Amended Complaint.

       297.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 297 of the Amended Complaint.

       298.    The allegations in the first sentence of Paragraph 298 of the Amended Complaint

call for legal conclusions to which no response is required. To the extent that a response is

required, Mr. Mulleady denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 298 of the Amended Complaint.

       299.    The allegations in the first sentence of Paragraph 299 of the Amended Complaint

call for legal conclusions to which no response is required. To the extent that a response is

required, Mr. Mulleady denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 299 of the Amended Complaint.

       300.    The allegations in Paragraph 300 of the Amended Complaint call for legal

conclusions to which no response is required. To the extent that a response is required, Mr.

Mulleady denies knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 300 of the Amended Complaint.

       301.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in the first sentence of Paragraph 301 of the Amended Complaint.

       302.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 302 of the Amended Complaint.




                                                48
       Case 1:20-cv-00706-DLC Document 256 Filed 09/15/20 Page 49 of 67




       303.    Certain allegations in Paragraph 303 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady

refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 303 of the Amended Complaint.

       304.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 304 of the Amended Complaint.

       305.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in the first sentence of Paragraph 305 of the Amended Complaint.

The allegations in the second sentence of Paragraph 305 call for legal conclusions to which no

response is required. To the extent that a response is required, Mr. Mulleady denies knowledge

or information sufficient to form a belief as to the truth of the allegations in the second sentence

of Paragraph 305 of the Amended Complaint.

       306.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 306 of the Amended Complaint.

       307.    Certain allegations in Paragraph 307 purport to characterize or summarize one or

more documents, which speak for themselves. Mr. Mulleady denies knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 307 of the

Amended Complaint.

       308.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 308 of the Amended Complaint.

       309.    Certain allegations in Paragraph 309 purport to characterize, summarize, or quote

from selected portions of one or more documents, which speak for themselves. Mr. Mulleady




                                                 49
        Case 1:20-cv-00706-DLC Document 256 Filed 09/15/20 Page 50 of 67




refers to those documents for a true and complete statement of their contents. Mr. Mulleady

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 309 of the Amended Complaint.

       310.    The allegations in Paragraph 310 of the Amended Complaint call for legal

conclusions to which no response is required. To the extent that a response is required, Mr.

Mulleady denies knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 310 of the Amended Complaint.

       311.    The allegations in Paragraph 311 of the Amended Complaint call for legal

conclusions to which no response is required. To the extent that a response is required, Mr.

Mulleady denies knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 311 of the Amended Complaint.

       312.    The allegations in Paragraph 312 of the Amended Complaint call for legal

conclusions to which no response is required. To the extent that a response is required, Mr.

Mulleady denies knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 312 of the Amended Complaint.

       313.    Mr. Mulleady denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 313 of the Amended Complaint.

                                        COUNT I
                        Monopoly Maintenance Against All Defendants

       314.    Mr. Mulleady incorporates the responses of Paragraphs 1 through 313 of this

Answer as if fully set forth herein.

       315.    The allegations in Paragraph 315 of the Amended Complaint call for legal

conclusions to which no response is required. To the extent that a response is required, Mr.




                                                50
        Case 1:20-cv-00706-DLC Document 256 Filed 09/15/20 Page 51 of 67




Mulleady denies knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 315 of the Amended Complaint.

       316.    The allegations in Paragraph 316 of the Amended Complaint call for legal

conclusions to which no response is required. To the extent that a response is required, Mr.

Mulleady denies knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 316 of the Amended Complaint as they relate to Vyera, Phoenixus, and

Mr. Shkreli, and denies the allegations in Paragraph 316 of the Amended Complaint as they

relate to Mr. Mulleady.

       317.    The allegations in Paragraph 317 of the Amended Complaint call for legal

conclusions to which no response is required. To the extent that a response is required, Mr.

Mulleady denies the allegations in Paragraph 317 of the Amended Complaint as they relate to

Mr. Mulleady, and denies knowledge or information sufficient to form a belief as to the truth of

the allegations in Paragraph 317 of the Amended Complaint as they relate to the other

Defendants and the other Defendants’ conduct.

       318.    The allegations in Paragraph 318 of the Amended Complaint call for legal

conclusions to which no response is required. To the extent that a response is required, Mr.

Mulleady denies the allegations in Paragraph 318 of the Amended Complaint as they relate to

Mr. Mulleady, and denies knowledge or information sufficient to form a belief as to the truth of

the allegations in Paragraph 318 of the Amended Complaint as they relate to the other

Defendants and the other Defendants’ conduct.

                                        COUNT II
               Agreements in Restraint of Trade (Restrictions and Limitations
                     on Resale of Daraprim) Against All Defendants

       319.    Mr. Mulleady incorporates the responses of Paragraphs 1 through 313 of this

Answer as if fully set forth herein.


                                                51
        Case 1:20-cv-00706-DLC Document 256 Filed 09/15/20 Page 52 of 67




       320.     The allegations in Paragraph 320 of the Amended Complaint call for legal

conclusions to which no response is required. To the extent that a response is required, Mr.

Mulleady denies the allegations in Paragraph 320 of the Amended Complaint as they relate to

Mr. Mulleady, and denies knowledge or information sufficient to form a belief as to the truth of

the allegations in Paragraph 320 of the Amended Complaint as they relate to the other

Defendants and the other Defendants’ conduct.

                                          COUNT III
                        Agreements in Restraint of Trade (API Supply
                        Exclusivity Agreements) Against All Defendants

       321.     Mr. Mulleady incorporates the responses of Paragraphs 1 through 313 of this

Answer as if fully set forth herein.

       322.     The allegations in Paragraph 322 of the Amended Complaint call for legal

conclusions to which no response is required. To the extent that a response is required, Mr.

Mulleady denies the allegations in Paragraph 322 of the Amended Complaint as they relate to

Mr. Mulleady, and denies knowledge or information sufficient to form a belief as to the truth of

the allegations in Paragraph 322 of the Amended Complaint as they relate to the other

Defendants and the other Defendants’ conduct.

                                         COUNT IV
              A. Anticompetitive Contracts, Agreements and/or Arrangements in
                 Violation of New York’s Donnelly Act Against All Defendants

       323.     Mr. Mulleady incorporates the responses of Paragraphs 1 through 313 of this

Answer as if fully set forth herein.

       324.     The allegations in Paragraph 324 of the Amended Complaint call for legal

conclusions to which no response is required. To the extent that a response is required, Mr.

Mulleady denies the allegations in Paragraph 324 of the Amended Complaint as they relate to

Mr. Mulleady, and denies knowledge or information sufficient to form a belief as to the truth of


                                                52
        Case 1:20-cv-00706-DLC Document 256 Filed 09/15/20 Page 53 of 67




the allegations in Paragraph 324 of the Amended Complaint as they relate to the other

Defendants and the other Defendants’ conduct.

       325.    The allegations in Paragraph 325 of the Amended Complaint call for legal

conclusions to which no response is required. To the extent that a response is required, Mr.

Mulleady denies the allegations in Paragraph 325 of the Amended Complaint as they relate to

Mr. Mulleady, and denies knowledge or information sufficient to form a belief as to the truth of

the allegations in Paragraph 325 of the Amended Complaint as they relate to the other

Defendants and the other Defendants’ conduct.

       326.    The allegations in Paragraph 326 of the Amended Complaint call for legal

conclusions to which no response is required. To the extent that a response is required, Mr.

Mulleady denies the allegations in Paragraph 326 of the Amended Complaint as they relate to

Mr. Mulleady, and denies knowledge or information sufficient to form a belief as to the truth of

the allegations in Paragraph 326 of the Amended Complaint as they relate to the other

Defendants and the other Defendants’ conduct.

   B. Illegality in Violation of new York Executive Law § 63(12) Against All Defendants

       327.    Mr. Mulleady incorporates the responses of Paragraphs 1 through 313 of this

Answer as if fully set forth herein.

       328.    The allegations in Paragraph 328 of the Amended Complaint call for legal

conclusions to which no response is required. To the extent that a response is required, Mr.

Mulleady denies the allegations in Paragraph 328 of the Amended Complaint as they relate to

Mr. Mulleady, and denies knowledge or information sufficient to form a belief as to the truth of

the allegations in Paragraph 328 of the Amended Complaint as they relate to the other

Defendants and the other Defendants’ conduct.




                                                53
        Case 1:20-cv-00706-DLC Document 256 Filed 09/15/20 Page 54 of 67




                                       COUNT V
      A. Anticompetitive Contracts, Agreements and/or Arrangements in Violation of
                  California’s Cartwright Act Against All Defendants

       329.    Mr. Mulleady incorporates the responses of Paragraphs 1 through 313 of this

Answer as if fully set forth herein.

       330.    The allegations in Paragraph 330 of the Amended Complaint call for legal

conclusions to which no response is required. To the extent that a response is required, Mr.

Mulleady denies the allegations in Paragraph 330 of the Amended Complaint as they relate to

Mr. Mulleady, and denies knowledge or information sufficient to form a belief as to the truth of

the allegations in Paragraph 330 of the Amended Complaint as they relate to the other

Defendants and the other Defendants’ conduct.

       331.    The allegations in Paragraph 331 of the Amended Complaint call for legal

conclusions to which no response is required. To the extent that a response is required, Mr.

Mulleady denies the allegations in Paragraph 331 of the Amended Complaint as they relate to

Mr. Mulleady, and denies knowledge or information sufficient to form a belief as to the truth of

the allegations in Paragraph 331 of the Amended Complaint as they relate to the other

Defendants and the other Defendants’ conduct.

      B. Anticompetitive Contracts, Agreements and/or Arrangements in Violation of
               California’s Unfair Competition Act Against All Defendants

       332.    Mr. Mulleady incorporates the responses of Paragraphs 1 through 313 of this

Answer as if fully set forth herein.

       333.    The allegations in Paragraph 333 of the Amended Complaint call for legal

conclusions to which no response is required. To the extent that a response is required, Mr.

Mulleady denies the allegations in Paragraph 333 of the Amended Complaint as they relate to

Mr. Mulleady, and denies knowledge or information sufficient to form a belief as to the truth of



                                                54
        Case 1:20-cv-00706-DLC Document 256 Filed 09/15/20 Page 55 of 67




the allegations in Paragraph 333 of the Amended Complaint as they relate to the other

Defendants and the other Defendants’ conduct.

       334.    The allegations in Paragraph 334 of the Amended Complaint call for legal

conclusions to which no response is required. To the extent that a response is required, Mr.

Mulleady denies the allegations in Paragraph 334 of the Amended Complaint as they relate to

Mr. Mulleady, and denies knowledge or information sufficient to form a belief as to the truth of

the allegations in Paragraph 334 of the Amended Complaint as they relate to the other

Defendants and the other Defendants’ conduct.

                                          COUNT VI
              Anticompetitive Contracts, Combinations and/or Conspiracies in
               Violation of the Illinois Antitrust Act Against All Defendants

       335.    Mr. Mulleady incorporates the responses of Paragraphs 1 through 313 of this

Answer as if fully set forth herein.

       336.    The allegations in Paragraph 336 of the Amended Complaint call for legal

conclusions to which no response is required. To the extent that a response is required, Mr.

Mulleady denies the allegations in Paragraph 336 of the Amended Complaint as they relate to

Mr. Mulleady, and denies knowledge or information sufficient to form a belief as to the truth of

the allegations in Paragraph 336 of the Amended Complaint as they relate to the other

Defendants and the other Defendants’ conduct.

       337.    The allegations in Paragraph 337 of the Amended Complaint call for legal

conclusions to which no response is required. To the extent that a response is required, Mr.

Mulleady denies the allegations in Paragraph 337 of the Amended Complaint as they relate to

Mr. Mulleady, and denies knowledge or information sufficient to form a belief as to the truth of

the allegations in Paragraph 337 of the Amended Complaint as they relate to the other

Defendants and the other Defendants’ conduct.


                                                55
        Case 1:20-cv-00706-DLC Document 256 Filed 09/15/20 Page 56 of 67




                                      COUNT VII
     Unfair Methods of Competition and/or Unfair Acts or Practices in Violation of the
         North Carolina Unfair or Deceptive Practices Act Against All Defendants

       338.    Mr. Mulleady incorporates the responses of Paragraphs 1 through 313 of this

Answer as if fully set forth herein.

       339.    The allegations in Paragraph 339 of the Amended Complaint call for legal

conclusions to which no response is required. To the extent that a response is required, Mr.

Mulleady denies the allegations in Paragraph 339 of the Amended Complaint as they relate to

Mr. Mulleady, and denies knowledge or information sufficient to form a belief as to the truth of

the allegations in Paragraph 339 of the Amended Complaint as they relate to the other

Defendants and the other Defendants’ conduct.

       340.    The allegations in Paragraph 340 of the Amended Complaint call for legal

conclusions to which no response is required. To the extent that a response is required, Mr.

Mulleady denies the allegations in Paragraph 340 of the Amended Complaint as they relate to

Mr. Mulleady, and denies knowledge or information sufficient to form a belief as to the truth of

the allegations in Paragraph 340 of the Amended Complaint as they relate to the other

Defendants and the other Defendants’ conduct.

       341.    The allegations in Paragraph 341 of the Amended Complaint call for legal

conclusions to which no response is required. To the extent that a response is required, Mr.

Mulleady denies the allegations in Paragraph 341 of the Amended Complaint as they relate to

Mr. Mulleady, and denies knowledge or information sufficient to form a belief as to the truth of

the allegations in Paragraph 341 of the Amended Complaint as they relate to the other

Defendants and the other Defendants’ conduct.

       342.    The allegations in Paragraph 342 of the Amended Complaint call for legal

conclusions to which no response is required. To the extent that a response is required, Mr.


                                                56
        Case 1:20-cv-00706-DLC Document 256 Filed 09/15/20 Page 57 of 67




Mulleady denies the allegations in Paragraph 342 of the Amended Complaint as they relate to

Mr. Mulleady, and denies knowledge or information sufficient to form a belief as to the truth of

the allegations in Paragraph 342 of the Amended Complaint as they relate to the other

Defendants and the other Defendants’ conduct.

       343.    The allegations in Paragraph 343 of the Amended Complaint call for legal

conclusions to which no response is required. To the extent that a response is required, Mr.

Mulleady denies the allegations in Paragraph 343 of the Amended Complaint as they relate to

Mr. Mulleady, and denies knowledge or information sufficient to form a belief as to the truth of

the allegations in Paragraph 343 of the Amended Complaint as they relate to the other

Defendants and the other Defendants’ conduct.

                                         COUNT VIII
                  Violations of Ohio’s Valentine Act Against All Defendants

       344.    Mr. Mulleady incorporates the responses of Paragraphs 1 through 313 of this

Answer as if fully set forth herein.

       345.    The allegations in Paragraph 345 of the Amended Complaint call for legal

conclusions to which no response is required. To the extent that a response is required, Mr.

Mulleady denies the allegations in Paragraph 345 of the Amended Complaint as they relate to

Mr. Mulleady, and denies knowledge or information sufficient to form a belief as to the truth of

the allegations in Paragraph 345 of the Amended Complaint as they relate to the other

Defendants and the other Defendants’ conduct.

                                       COUNT IX
          A. Pennsylvania’s Unfair Trade Practices and Consumer Protection Law

       346.    Mr. Mulleady incorporates the responses of Paragraphs 1 through 313 of this

Answer as if fully set forth herein.




                                                57
       Case 1:20-cv-00706-DLC Document 256 Filed 09/15/20 Page 58 of 67




       347.    Paragraph 347 contains allegations relating to Count IX(A) of the Complaint,

which has been dismissed by the Court, and thus no response to those allegations is required.

The allegations in Paragraph 347 of the Amended Complaint also call for legal conclusions to

which no response is required. To the extent that a response is required, Mr. Mulleady denies the

allegations in Paragraph 347 of the Amended Complaint as they relate to Mr. Mulleady, and

denies knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph 347 of the Amended Complaint as they relate to the other Defendants and the other

Defendants’ conduct.

       348.    Paragraph 348 contains allegations relating to Count IX(A) of the Complaint,

which has been dismissed by the Court, and thus no response to those allegations is required.

The allegations in Paragraph 348 of the Amended Complaint also call for legal conclusions to

which no response is required. To the extent that a response is required, Mr. Mulleady denies the

allegations in Paragraph 348 of the Amended Complaint as they relate to Mr. Mulleady, and

denies knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph 348 of the Amended Complaint as they relate to the other Defendants and the other

Defendants’ conduct.

       349.    Paragraph 349 contains allegations relating to Count IX(A) of the Complaint,

which has been dismissed by the Court, and thus no response to those allegations is required.

The allegations in Paragraph 349 of the Amended Complaint also call for legal conclusions to

which no response is required. To the extent that a response is required, Mr. Mulleady denies the

allegations in Paragraph 349 of the Amended Complaint as they relate to Mr. Mulleady, and

denies knowledge or information sufficient to form a belief as to the truth of the allegations in




                                                58
       Case 1:20-cv-00706-DLC Document 256 Filed 09/15/20 Page 59 of 67




Paragraph 349 of the Amended Complaint as they relate to the other Defendants and the other

Defendants’ conduct.

       350.    Paragraph 350 contains allegations relating to Count IX(A) of the Complaint,

which has been dismissed by the Court, and thus no response to those allegations is required.

The allegations in Paragraph 350 of the Amended Complaint also call for legal conclusions to

which no response is required. To the extent that a response is required, Mr. Mulleady denies the

allegations in Paragraph 350 of the Amended Complaint as they relate to Mr. Mulleady, and

denies knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph 350 of the Amended Complaint as they relate to the other Defendants and the other

Defendants’ conduct.

       351.    Paragraph 351 contains allegations relating to Count IX(A) of the Complaint,

which has been dismissed by the Court, and thus no response to those allegations is required.

The allegations in Paragraph 351 of the Amended Complaint also call for legal conclusions to

which no response is required. To the extent that a response is required, Mr. Mulleady denies the

allegations in Paragraph 351 of the Amended Complaint as they relate to Mr. Mulleady, and

denies knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph 351 of the Amended Complaint as they relate to the other Defendants and the other

Defendants’ conduct.

       352.    Paragraph 352 contains allegations relating to Count IX(A) of the Complaint,

which has been dismissed by the Court, and thus no response to those allegations is required.

The allegations in Paragraph 352 of the Amended Complaint also call for legal conclusions to

which no response is required. To the extent that a response is required, Mr. Mulleady denies the

allegations in Paragraph 352 of the Amended Complaint as they relate to Mr. Mulleady, and




                                                59
        Case 1:20-cv-00706-DLC Document 256 Filed 09/15/20 Page 60 of 67




denies knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph 352 of the Amended Complaint as they relate to the other Defendants and the other

Defendants’ conduct.

       353.    Paragraph 353 contains allegations relating to Count IX(A) of the Complaint,

which has been dismissed by the Court, and thus no response to those allegations is required.

The allegations in Paragraph 353 of the Amended Complaint also call for legal conclusions to

which no response is required. To the extent that a response is required, Mr. Mulleady denies the

allegations in Paragraph 353 of the Amended Complaint as they relate to Mr. Mulleady, and

denies knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph 353 of the Amended Complaint as they relate to the other Defendants and the other

Defendants’ conduct.

                     B. Common Law Doctrine against Restraint of Trade

       354.    Mr. Mulleady incorporates the responses of Paragraphs 1 through 313 of this

Answer as if fully set forth herein.

       355.    The allegations in Paragraph 355 of the Amended Complaint call for legal

conclusions to which no response is required. To the extent that a response is required, Mr.

Mulleady denies the allegations in Paragraph 355 of the Amended Complaint as they relate to

Mr. Mulleady, and denies knowledge or information sufficient to form a belief as to the truth of

the allegations in Paragraph 355 of the Amended Complaint as they relate to the other

Defendants and the other Defendants’ conduct.

       356.    The allegations in Paragraph 356 of the Amended Complaint call for legal

conclusions to which no response is required. To the extent that a response is required, Mr.

Mulleady denies the allegations in Paragraph 356 of the Amended Complaint as they relate to




                                                60
        Case 1:20-cv-00706-DLC Document 256 Filed 09/15/20 Page 61 of 67




Mr. Mulleady, and denies knowledge or information sufficient to form a belief as to the truth of

the allegations in Paragraph 356 of the Amended Complaint as they relate to the other

Defendants and the other Defendants’ conduct.

                                         COUNT X
                      A. Anticompetitive Agreements in Violation of the
                        Virginia Antitrust Act Against All Defendants

       357.     Mr. Mulleady incorporates the responses of Paragraphs 1 through 313 of this

Answer as if fully set forth herein.

       358.     The allegations in Paragraph 358 of the Amended Complaint call for legal

conclusions to which no response is required. To the extent that a response is required, Mr.

Mulleady denies the allegations in Paragraph 358 of the Amended Complaint as they relate to

Mr. Mulleady, and denies knowledge or information sufficient to form a belief as to the truth of

the allegations in Paragraph 358 of the Amended Complaint as they relate to the other

Defendants and the other Defendants’ conduct.

       359.     The allegations in Paragraph 359 of the Amended Complaint call for legal

conclusions to which no response is required. To the extent that a response is required, Mr.

Mulleady denies the allegations in Paragraph 359 of the Amended Complaint as they relate to

Mr. Mulleady, and denies knowledge or information sufficient to form a belief as to the truth of

the allegations in Paragraph 359 of the Amended Complaint as they relate to the other

Defendants and the other Defendants’ conduct.

              B. Monopoly Maintenance in Violation of the Virginia Antitrust Act

       360.     Mr. Mulleady incorporates the responses of Paragraphs 1 through 313 of this

Answer as if fully set forth herein.

       361.     The allegations in Paragraph 361 of the Amended Complaint call for legal

conclusions to which no response is required. To the extent that a response is required, Mr.


                                                61
       Case 1:20-cv-00706-DLC Document 256 Filed 09/15/20 Page 62 of 67




Mulleady denies knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 361 of the Amended Complaint.

       362.    The allegations in Paragraph 362 of the Amended Complaint call for legal

conclusions to which no response is required. To the extent that a response is required, Mr.

Mulleady denies the allegations in Paragraph 362 of the Amended Complaint as they relate to

Mr. Mulleady, and denies knowledge or information sufficient to form a belief as to the truth of

the allegations in Paragraph 362 of the Amended Complaint as they relate to the other

Defendants and the other Defendants’ conduct.

       363.    The allegations in Paragraph 363 of the Amended Complaint call for legal

conclusions to which no response is required. To the extent that a response is required, Mr.

Mulleady denies the allegations in Paragraph 363 of the Amended Complaint as they relate to

Mr. Mulleady, and denies knowledge or information sufficient to form a belief as to the truth of

the allegations in Paragraph 363 of the Amended Complaint as they relate to the other

Defendants and the other Defendants’ conduct.

       364.    The allegations in Paragraph 364 of the Amended Complaint call for legal

conclusions to which no response is required. To the extent that a response is required, Mr.

Mulleady denies the allegations in Paragraph 364 of the Amended Complaint as they relate to

Mr. Mulleady, and denies knowledge or information sufficient to form a belief as to the truth of

the allegations in Paragraph 364 of the Amended Complaint as they relate to the other

Defendants and the other Defendants’ conduct.

                                      GENERAL DENIAL

       Mr. Mulleady denies each and every allegation in the Complaint not specifically admitted

or otherwise addressed above.




                                                62
       Case 1:20-cv-00706-DLC Document 256 Filed 09/15/20 Page 63 of 67




                                  AFFIRMATIVE DEFENSES

       Mr. Mulleady sets forth below his affirmative defense. By setting forth this affirmative

defense, Mr. Mulleady does not assume the burden of proving any fact, issue or element of a

cause of action where such burden properly belongs to any or all of the Plaintiffs. Moreover,

nothing stated herein is intended or shall be construed as an admission that any particular issue or

subject matter is relevant to the Plaintiffs’ allegations. Mr. Mulleady has not knowingly and

intentionally waived any applicable defenses, and he hereby reserves the right, to the extent

permitted by applicable law, to assert and rely upon other defenses and affirmative defenses that

become available or apparent as this matter proceeds. Mr. Mulleady reserves the right to amend

or seek to amend his answers and/or his affirmative defenses as additional facts concerning his

defenses become known to him.

                                     First Affirmative Defense

       1.      Plaintiffs’ claims are barred, in whole or in part, because the Complaint fails to state a

claim upon which relief may be granted.

                                   Second Affirmative Defense

       2.      Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs lack standing to

assert them.

                                    Third Affirmative Defense

       3.      Plaintiffs’ claims for injunctive relief are barred, in whole or in part, because

Plaintiffs seek to enjoin alleged events that have allegedly already transpired without

demonstrating threatened future harm or continuing harm. Plaintiffs’ claims for injunctive relief

are accordingly moot and Plaintiffs lack standing to assert such claims.




                                                  63
        Case 1:20-cv-00706-DLC Document 256 Filed 09/15/20 Page 64 of 67




                                         Fourth Affirmative Defense

        4.          Plaintiffs’ claims are barred, in whole or in part, because the alleged conduct of Mr.

Mulleady was not a proximate cause of the loss or damage, if any, to Plaintiffs. Any damage to

Plaintiffs was caused by the generic companies’ own conduct, or by the conduct of other individuals.

                                          Fifth Affirmative Defense

        5.          Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs' injuries, if any,

were caused, executed or approved in whole or in part by individuals or entities not under the control

of Mr. Mulleady.

                                          Sixth Affirmative Defense

        6.          Plaintiffs’ claims are barred, in whole or in part, because any damages it may

have suffered were the result of the intervening or superseding conduct of third parties.

                                        Seventh Affirmative Defense

        7.          Plaintiffs’ claims are barred, in whole or in part, because Mr. Mulleady’s acts were

based upon bona fide business reasons.

                                         Eighth Affirmative Defense

        8.          Plaintiffs’ claims are barred, in whole or in part, because the conduct of Mr.

Mulleady was justified, privileged, and/or not improper.

                                          Ninth Affirmative Defense

        9.          Plaintiffs’ claims are barred, in whole or part, because Plaintiffs have not suffered

antitrust injury.

                                         Tenth Affirmative Defense

        10.         Plaintiffs’ claims for damages are barred, in whole or in part, because its damages

as alleged are speculative and because of the impossibility of the ascertainment and allocation of

these alleged damages.



                                                        64
        Case 1:20-cv-00706-DLC Document 256 Filed 09/15/20 Page 65 of 67




                                  Eleventh Affirmative Defense

        11.    Plaintiffs’ claims are barred, in whole or in part, because Mr. Mulleady’s alleged

conduct did not unreasonably restrain trade and was lawful, procompetitive, and based on

legitimate business and economic justifications.

                                  Twelfth Affirmative Defense

        12.    Plaintiffs’ claims are barred, in whole or in part, because Mr. Mulleady’s alleged

conduct has not harmed competition, the competitive process, or consumers, and was lawful,

procompetitive, and based on legitimate business and economic justifications.

                                 Thirteenth Affirmative Defense

        13.    Plaintiffs’ claims are barred, in whole or in part, by the applicable statutes of

limitations and/or the doctrine of laches.

                                Fourteenth Affirmative Defense

        14.    Plaintiffs’ claims are barred, in whole or in part, insofar as the Federal Trade

Commission purports to seek equitable monetary relief, since Section 13(b) of the Federal Trade

Commission Act, 15 U.S.C. § 53(b), does not authorize the Federal Trade Commission to seek

such relief.

                                  Fifteenth Affirmative Defense

        15.    Plaintiffs’ claims are barred, in whole or in part, by the single entity doctrine,

pursuant to which an antitrust conspiracy cannot be found among a corporation, its wholly-

owned subsidiary and/or its officers and directors.

                                  Sixteenth Affirmative Defense

        16.    Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs have not

properly alleged a relevant product market.




                                                 65
       Case 1:20-cv-00706-DLC Document 256 Filed 09/15/20 Page 66 of 67




                               Seventeenth Affirmative Defense

       17.     Plaintiffs’ claims are barred, in whole or in part, because neither Mr. Mulleady’s

nor Vyera’s alleged conduct led to the acquisition or maintenance of monopoly power in any

properly defined relevant antitrust market, and was lawful, procompetitive, and based on

legitimate business and economic justifications.

                                Eighteenth Affirmative Defense

       18.     Plaintiffs’ claims are barred, in whole or in part, because any harm to competition

complained of stems from the intricate multi-tiered regulatory regime that governs the

production, sale, and manufacture of pharmaceutical products, including the Hatch-Waxman Act.

                                Nineteenth Affirmative Defense

       19.     The contemplated relief would not be in the public interest because it would,

among other things, harm consumers.

                                Twentieth Affirmative Defense

       20.     Mr. Mulleady adopts and incorporates by reference any applicable defense

pleaded by any other Defendant not otherwise expressly set forth herein.

                               Twenty-First Affirmative Defense

       21.     Plaintiffs’ claims are barred, in whole or in part, because the underlying conduct

did not concern or involve Mr. Mulleady, nor did he approve or ratify it.

                       Reservation of Affirmative and Other Defenses

       Mr. Mulleady hereby gives notice that it intends to rely upon any other affirmative

defenses that become available or appear during further proceedings in this action, and hereby

reserves his right to amend his Answer and Affirmative Defenses to assert any such defense.




                                                66
       Case 1:20-cv-00706-DLC Document 256 Filed 09/15/20 Page 67 of 67




                                         Prayer for Relief

       WHEREFORE, Defendant denies that Plaintiffs are entitled to any relief of any kind and

respectfully requests that the Court enter judgment:

       1.      Dismissing the Claims against Mr. Mulleady, with prejudice;

       2.      Awarding Mr. Mulleady his reasonable attorney’s fees incurred in this action, as

well as costs, to the full extent permitted by law; and

       3.      Awarding such other and further relief in favor of Mr. Mulleady as the Court may

deem just and proper.

                                     Demand for Jury Trial

         Mr. Mulleady demands a trial by jury on all claims that are triable before a jury.

Dated: September 15, 2020
       New York, New York

                                              By:      /s/ Kevin Arquit
                                                       Kevin Arquit
                                                          (karquit@kasowitz.com)
                                                       Albert Shemmy Mishaan
                                                          (amishaan@kasowitz.com)
                                                       Kenneth R. David
                                                          (kdavid@kasowitz.com)
                                                       Kasowitz Benson Torres LLP
                                                       1633 Broadway
                                                       New York, New York 10019
                                                       Tel: (212) 506-1700

                                                       Attorneys for Defendant Kevin Mulleady




                                                 67
